



COURT OF APPEAL FOR ONTARIO

CITATION:
Riad
v. Aziz, 2012
    ONCA 675

DATE: 20121005

DOCKET: C55733

Laskin, Blair and Epstein JJ.A.

BETWEEN

Nagy
Riad

Appellant

and

Marlien
Aziz

Respondent

Nagy
Riad
, acting in person

David A. Weisman, for the respondent

Heard: October 3, 2012

On appeal from the order of Justice David
Salmers
of the Superior Court of Justice, dated February
    7, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We have not been persuaded that there is any
    basis to interfere with the order of
Salmers
J. dated
    February 7, 2012.  In reaching this
    conclusion, we have not found it necessary to rely on any of the respondents
    material.

[2]

Accordingly, the appeal is dismissed with costs
    fixed in the amount of $2,500, inclusive of disbursements and applicable taxes.


